Chimera Investment Corporation 1211 Avenue of the Americas, Suite 2902 New York, NY 10036 June 17, 2011 VIA EDGAR Mr. Daniel L. Gordan Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Chimera Investment Corporation Form 10-K for the fiscal year ended December 31, 2010 Filed 2/28/2010 File No. 001-33796 Dear Mr. Gordan: On behalf of Chimera Investment Corporation (“we” or the “Company”), set forth below are our responses to the comments of the staff of the Division of Corporation Finance of the Securities and Exchange Commission, received by letter dated June 15, 2011 with respect to the Company’s Form 10-K for the fiscal year ended December 31, 2010. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 Liquidity and Capital Resources, page 64 1. We note your response to comment seven from our letter dated May 27, 2011. In future Exchange Act periodic reports please provide a general description of your haircut provisions and explain how they typically operate. Please also discuss the range of haircut provisions associated with your repurchase agreements. Alternatively, please explain why such disclosure would not be meaningful to investors in helping them to understand your liquidity position. Response In future Exchange Act period reports the Company will include disclosure related to the haircut provisions of its repurchase agreements and their impact on the Company’s liquidity and capital resources. * * * The Company hereby acknowledges that: ● theCompany is responsible for the adequacy and accuracy of the disclosure in the filings; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings: and ● theCompany may not assertstaff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please send any additional concerns or questions regarding your letter dated June 15, 2011 to my attention at adenahan@annaly.com or feel free to call me at 212-696-0100. Very truly yours, /s/A. Alexandra Denahan A. Alexandra Denahan Chief Financial Officer cc: R. Nicholas Singh, Esq. Fixed Income Discount Advisory Company 2
